Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 9 March 2021.  Claim(s) 1, 8 and 14 have been amended.  Claims 6, 7, 11, 13, 19, 20 have been canceled.  Claims 21-26 are new.  Claims 1-5, 8-10, 12, 14-18, 21-26 are pending and have been considered below.

Allowable Subject Matter
Claim(s) 21, 23, 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim(s) 1-5, 8-10, 12, 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Nakhily et al. (US 2009/0031256 A1) in view of Moorby et al. (US 5,892,507) and further in view of Thomas et al. (US 2010/0063754 A1).

Claim 1.  El-Nakhily discloses a system comprising: 
a server coupled to a data storage unit, downloading a flow diagram from a web service to a computer (Paragraph 0035, Figs. 3-5); and
a tool in communication with the server to render: a progression diagram from data stored in the data storage unit, depicting a flow diagram on a graphical user interface of an editor on the computer system (Paragraph 0034, Figs. 3-5), 
wherein the progression diagram comprises a plurality of originating nodes representing a plurality of originating operations associated with a plurality of corresponding outcomes, a plurality of task elements, each task element with a connector to a following task element (P. 0059) the connector indicating the direction of flow (P. 0060, Figs. 3-5) The task elements 228 and 232 are 
an origin node representing an operation immediately preceding at least one of the originating nodes, the flow starts with a task element (P. 0060, Figs. 3-5) The task element 226 is analogous the origin node 01_BRD_INGATE in Applicant’s Figure 11
a subsequent node representing corresponding subsequent operations directly based on the corresponding outcomes of the originating operations, and a plurality of directional lines comprising a first directional line linking the origin node to the at least one originating node and a plurality of second directional lines representing the corresponding outcomes of the originating nodes and linking the originating nodes to the subsequent nodes, connectors link the starting task element with the originating task elements and connectors link the originating task elements with a subsequent (P. 0059, 0060, Figs. 3-5) El-Nakhily only shows one subsequent node (task element) connected to the originating task elements; and 
a focus diagram automatically generated based on a selection of a particular originating node in the progression diagram, wherein the focus diagram is a separate progression diagram including the selected originating node, a task element comprises a sub-flow diagram and a navigation command opens the sub-flow diagram in a separate diagram (P. 0070, Fig. 13)
wherein the focus diagram does not include the origin 2node, originating nodes, and a second subset of the second directional lines representing the corresponding outcomes of the originating nodes, the sub-flow diagram comprises task elements that are interconnected, as can be seen the sub-flow diagram does not include the start task (origin node) or any of the other task elements (originating nodes) or connecting lines representing the corresponding outcomes of the task elements corresponding outcomes of the originating nodes (P. 0070, Fig. 13).

El-Nakhily does not disclose a plurality of subsequent nodes; and at least some of the directional lines overlapping one another, as disclosed in the claims.  However, in the same field of invention, Moorby discloses a Start symbol connected by a line to an End symbol (C. 6, L. 55-57), a user may use well-known techniques to assemble a flowchart including Start, End and Path Line symbols (C. 6, L. 65-C. 7, L. 5) a button icon represents an object triggered by an interaction (C. 8, L. 36-42) or is driven by a script (C. 8, L. 50-56), the plurality of subsequent nodes are analogous to the button icons 658, 660, 662, 674, 666 and 668 or operations 682 and 696; furthermore, some of the lines of the flow diagram of Fig. 23 overlap (C. 15, L. 15-31, Fig. 23).  Therefore, considering the teachings of El-Nakhily and Moorby, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a plurality of subsequent nodes; and at least some of the directional lines  with the teachings of El-Nakhily.  One would have been motivated to combine a plurality of subsequent nodes; and at least some of the directional lines overlapping one another with the teachings of El-Nakhily in order allow El-Nakhily to be more flexible by representing different types of diagrams that have different layouts and not be restricted to a specific layout.

El-Nakhily and Moorby do not disclose the focus diagram including …  a first subset of the second directional lines representing the corresponding outcomes of the selected originating node, and the subsequent nodes that are directly based on the corresponding outcomes of the selected originating node, wherein the focus diagram does not include the origin 2node, originating nodes other than the selected originating node, and a second subset of the second directional lines representing the corresponding outcomes of the originating nodes other than the selected originating node, as disclosed in the claims.  However, in the same field of invention, Thomas discloses displaying a schematic diagram with multiple sources, connections and destinations (P. 0090, Fig. 9) and displaying a diagram of an isolated connection from the schematic diagram, wherein the connection and nodes are displayed in both the schematic diagram and the isolated diagram (P. 0091, Fig. 10) That is, the isolated diagram includes the first subset of the second directional lines representing the corresponding outcomes of the selected originating node, and the subsequent nodes that are directly based on the corresponding outcomes of the selected originating node and does not include any nodes or connections .  Therefore, considering the teachings of El-Nakhily, Moorby and Thomas, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the focus diagram including …  a first subset of the second directional lines representing the corresponding outcomes of the selected originating node, and the subsequent nodes that are directly based on the corresponding outcomes of the selected originating node, wherein the focus diagram does not include the origin 2node, originating nodes other than the selected originating node, and a second subset of the second directional lines representing the corresponding outcomes of the originating nodes other than the selected originating node with the teachings of El-Nakhily and Moorby.  One would have been motivated to combine the focus diagram including …  a first subset of the second directional lines representing the corresponding outcomes of the selected originating node, and the subsequent nodes that are directly based on the corresponding outcomes of the selected originating node, wherein the focus diagram does not include the origin 2node, originating nodes other than the selected originating node, and a second subset of the second directional lines representing the corresponding outcomes of the originating nodes other than the selected originating node with the teachings of El-Nakhily and Moorby in order allow El-Nakhily to be more flexible by representing different types of diagrams that have different layouts and not be restricted to a specific layout and to more readily understand the sub-diagram as it is related to the parent flow diagram.

moving a connector to a new task element (Paragraph 0062) and Moorby further discloses creating a diagram by techniques well known to computer programming in a Windows or Macintosh environment, selecting, with a mouse or other cursor pointing device from a library, a Path Line symbol (Column 6, Line 65-Column 7, Line 5).  Therefore, considering the teachings of Nakhily, Moorby and Thomas, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a directional line tool to draw a new directional line between two nodes shown in the progression diagram, each of the nodes representing two different operations in the focus diagram with the teachings of El-Nakhily, Moorby and Thomas.  One would have been motivated to combine a directional line tool to draw a new directional line between two nodes shown in the progression diagram, each of the nodes representing two different operations in the focus diagram with the teachings of El-Nakhily, Moorby and Thomas in order to provide El-Nakhily more flexibility to the user to edit the selected flow diagram.

Claim 3. Nakhily, Moorby and Thomas disclose the system of claim 2, and El-Nakhily further discloses the new directional line changes a functional relationship between the two nodes in the focus diagram, moving a connector to a new task element (Paragraph 0062).

storing the flow diagram (Paragraph 0057).

Claim 5. Nakhily, Moorby and Thomas disclose the system of claim 1, and El-Nakhily discloses moving a connector to a new task element (Paragraph 0062) and Moorby further discloses if the user is not satisfied with the diagram, deleting elements from the diagram (Column 10, Lines 16-21).  Therefore, considering the teachings of Nakhily, Moorby and Thomas, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a directional line tool to delete at least one directional line between two nodes in the focus diagram, the deletion representing termination of a relationship between the two nodes with the teachings of Nakhily, Moorby and Thomas.  One would have been motivated to combine a directional line tool to delete at least one directional line between two nodes in the focus diagram, the deletion representing termination of a relationship between the two nodes with the teachings of Nakhily, Moorby and Thomas in order to provide El-Nakhily more flexibility to the user to edit the selected flow diagram.

Claims 6, 7. Canceled. 

Claim(s) 8-10 are directed to computer program product (for rendering operations of a process, the computer program product comprising a computer readable storage 

Claims 11, 13. Canceled.

Claim(s) 14-18 are directed to method claim(s) similar to the system claim(s) of Claim(s) 1-5 and is/are rejected with the same rationale.

Claims 19, 20. Canceled.

Claim(s) 22, 24, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Nakhily et al. (US 2009/0031256 A1) in view of Moorby et al. (US 5,892,507) and Thomas et al. (US 2010/0063754 A1) and further in view of Grotjohn et al. (US 2009/0259959 A1).

Claim 22. El-Nakhily, Moorby and Thomas disclose the system of claim 1, but do not disclose the tool in communication with the server to render a successive focus diagram automatically generated based on a selection of a particular subsequent node in the focus diagram, as disclosed in the claims.  However, El-Nakhily discloses a task element of the set of task elements comprises a sub-flow diagram and the set of navigation commands comprises a ninth employed to access the sub-flow diagram of the task element (P. 0028).  That is, a user may hover over a node in a diagram for a predetermined amount of time and the node will automatically expand to show the sub-nodes of the selected node (P. 0042).  Therefore, considering the teachings of El-Nakhily, Moorby, Thomas and Grotjohn, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the tool in communication with the server to render a successive focus diagram automatically generated based on a selection of a particular subsequent node in the focus diagram with the teachings of El-Nakhily, Moorby and Thomas.  One would have been motivated to combine the tool in communication with the server to render a successive focus diagram automatically generated based on a selection of a particular subsequent node in the focus diagram with the teachings of El-Nakhily, Moorby and Thomas in order to provide a user with a more efficient method of navigating and viewing sub-flow diagrams by reducing the number of independent actions that a user must take to view a sub-flow diagram.

Claim(s) 24 are directed to computer program product (for rendering operations of a process, the computer program product comprising a computer readable storage hardware device having program code embodied therewith, the program code executable by a processor) claim(s) similar to the system claim(s) of Claim(s) 22 and is/are rejected with the same rationale.

Claim(s) 26 are directed to method claim(s) similar to the system claim(s) of Claim(s) 22 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive.
With respect to independent Claims 1, 8 and 14, the applicant argues:
… the directional lines of sub-flow diagram 242 of FIG. 13 are not found in the main progression diagram of FIG. 12. El-Nakhily uses its sub-flow diagram to show underlying, hidden features not shown in the main progression diagram. That is, the boxed portion of Fig. 13 is hidden in the main progression diagram. Further, the sub-flow diagram 242 differs from the focus diagram of the claims of the present application inasmuch as the sub-flow diagram 242 shows all of the nodes and all of the directional lines of the main progression diagram of FIG. 12. This solution of El-Nakhily is contrary to the claimed invention and, as such, does not render the claimed invention obvious.

Applicant respectfully submits that the cited passages and figures of Thomas relate to a wiring diagram. Thomas characterizes the diagram 1002 of Fig. 10, which the Examiner equates to the claimed focus diagram, as "a proportional diagram of [an] isolated path." The path 1004 

Applicant respectfully submits that it would not have been obvious to a person of ordinary skill in the art at the time to modify Thomas to include multiple components in place of annotated component "B" of Fig. 10. As explained above, Thomas uses Fig. 10 to illustrate an "isolated path" (see 

For the above reasons alone, Applicant respectfully submits that the Section 103 rejection of the independent claims is misplaced and should be withdrawn. 

Further, Applicant respectfully submits that Thomas, which teaches a wiring diagram, neither discloses nor renders obvious the claimed "progression diagram"

The examiner respectfully disagrees.  While El-Nakhily discloses that when a user navigates to a flow diagram task element, a user may issue a command to make the related sub-flow diagram visible (P. 0070).  This means that the sub-flow diagram task elements and connections appear to be non-visible in the flow diagram.  In this respect, the only difference between El-Nakhily and the claims is that the task elements and the connections of the sub-flow diagram are not displayed in the flow diagram until the flow diagram task is selected.  The examiner combined Thomas with El-Nakhily for the features of displaying the sub-flow task elements and connections in the associated flow diagram task element prior to the sub-flow task being expanded.  

Thomas discloses features for identifying at least one wire in a wiring diagram in which a fault is present.  For example, in Figure 6, a fault wire is present in the middle wiring sub-diagram.  Figure 7 illustrates a fault wire in another wiring sub-diagram.  Figure 10 discloses a particular embodiment of displaying a “proportional diagram of the isolated [fault] path” (P. 0091).  In the example of Figure 10, the sub-network of a wiring diagram is displayed in an isolated manner apart from the overall wiring diagram.  As Figure 10 of Thomas is applied to Figures 6 and 7, the fault paths of 604 or 704 would be displayed in an isolated manner in order to emphasize the fault path.  Whereas El-Nakhily does not display the subtask elements prior to the associated flow diagram task element being selected, Thomas displays the subnetwork of the wiring diagram that contains the fault path in addition to all other parts of the full wiring diagram prior to the subnetwork containing the fault path being displayed in an isolated manner.  These limitations read on the claim limitations for which the examiner applied Thomas in the rejection.

The applicant argues:
Even accepting, arguendo, that El-Nakhily and Moorby disclose progression diagrams, neither El-Nakhily nor Moorby provides any teaching or suggestion that their respective diagrams are equivalent to or somehow interchangeable with wiring diagrams such as the wiring diagram of Thomas. In fact, neither El-Nakhily nor Moorby recites, in their specifications or claims, the word "wire" or "wiring."

Applicant respectfully submits that there is no reason, absent hindsight, for an artisan of ordinary skill to try to modify El-Nakhily or Moorby by looking to a wiring diagram, such as the wiring diagram of Thomas.

During the telephone interview, Examiner Heffington acknowledged that Thomas does not satisfy, at least, the plurality of subsequent nodes limitation of the independent claims, but indicated that the limitation was disclosed by El-Nakhily. Applicant respectfully disagrees on multiple grounds. 

First, as discussed above, Thomas fails to disclose a focus diagram with a plurality of subsequent nodes. The subsequent nodes disclosed in El-Nakhily's alleged focus diagram are not included in the main progression diagram of El-Nakhily, and thus do not satisfy that and other limitations of 

Second, even if El-Nakhily met the above-discussed limitations, which Applicant disputes, Thomas' reason for using its alleged focus diagram is to isolate a faulty electrical path. Thus, even if a person of ordinary skill in the art would have been motivated to combine El- Nakhily and Thomas, which Applicant disputes, the resulting combination would display only one subsequent node, consistent with Thomas' teaching of displaying an isolated path to pinpoint a short circuit or other fault in a wiring system. Applicant respectfully submits that any other finding ignores the teachings of Thomas and amounts to hindsight reconstruction through selective picking and choosing of elements from El-Nikhily, Moorby, and Thomas. 

Third, Thomas states in its Abstract, Field of Invention ([0002]), and Summary ([0008]- [0010]) that its invention is directed to the field of wiring systems, and that its invention involves the detection of wiring faults in a wiring system. El-Nakhily has utterly nothing to do with wiring system 
Thomas are directed to different fields of endeavors, and address entirely different and distinct problems.

The examiner respectfully disagrees.  As stated above, the claims are directed to the display of a progression diagram and a focus diagram.  El-Nakhily is directed to precisely the same features absent displaying the task elements and connections of the sub-flow diagram are not displayed in the flow diagram prior to displaying the sub-flow diagram.  While Thomas is directed to displaying fault paths in a wiring diagram, Thomas discloses 1) the wiring diagram may include multiple subnetworks of interconnected devices in a wiring diagram, which is analogous to the nodes and connecting lines of the claimed progression diagram including the nodes and connecting lines of the focus diagram, 2) displaying in an isolated manner a subnetwork of the wiring diagram apart from the wiring diagram, the isolated subnetwork including a fault path, which is analogous to displaying the claimed focus diagram “wherein the focus diagram does not include the origin node, originating nodes other than the selected originating node, and a second subset of the second direction directional lines representing the corresponding outcomes of the originating nodes other than the selected originating node”.  This in combination with El-Nakhily would display the task elements of the sub-flow diagram coincident with the display of the flow diagram, and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/23/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177